Citation Nr: 1716741	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee condition, claimed as osteoarthritis, and contusion residuals.  

2. Entitlement to service connection for prostate cancer.  

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 
 

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from June 1953 to May 1955, and June 1959 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014, rating decision of the Washington, DC, Department of Veterans Affairs (VA) Regional Office (RO).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence in this case includes a statement from a private physician who has indicated a relationship exists between the Veteran's claimed disabilities and service.  It would seem that the records of this physician's treatment of the Veteran would have informed that opinion.  As such, copies of the records of this physician as pertains to the Veteran should be sought.  

In addition, because this physician indicates a link between the Veteran's service and his claimed disabilities, the low threshold has been met for examining the Veteran and obtaining a medical opinion with respect to the disabilities for which this has not occurred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran attempt to obtain and associate with the file, copies of the records of the Veteran's treatment by Dr. Carols E. Mora Quesada.  

2. Arrange for the Veteran to undergo an examination by an appropriate person in connection with his claim for service connection for prostate cancer and a psychiatric disability.  The examiners should be provided access to the claims file.  Any indicated tests or studies should be accomplished.  The appropriate examiner is asked to address the following;

a) Is it at least as likely as not the Veteran's prostate cancer had its inception during service, or is otherwise due to an in-service disease or injury. 
b) Is it at least as likely as not any current psychiatric illness had its inception in service, or is otherwise due to an in-service disease or injury.  

A full explanation for the conclusions expressed should be provided.  

3. After undertaking any additional development as may become indicated, re-adjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



